Citation Nr: 0123175	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-09 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1997 by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By a decision of October 13, 2000, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's October 13, 2000, decision and remanded the matter to 
the Board for further proceedings.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  
Assistance is required unless there is no reasonable 
possibility that assistance would aid in substantiating the 
claim.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay evidence 
not previously provided to VA, which is necessary to 
substantiate the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 
(2000) (to be codified at 38 U.S.C. §§ 5103, 5103A).

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
and a general formula for rating mental disorders provide 
that a 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment and thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Under 38 C.F.R. §§ 3.340(a), 4.15, generally, a total 
disability is considered to exist when there is present any 
impairment of mind or body, which renders it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
In determining entitlement to a total rating, neither non-
service connected disabilities nor (advancing) age may be 
considered, see 38 C.F.R. §§ 3.341(a), 4.19, but the 
veteran's employment history, education and vocational 
attainment, and other factors having a bearing on the issue 
are for consideration.  See 38 C.F.R. § 4.16(b).  The 
objective criteria are set forth in 38 C.F.R. § 3.340(a)(2) 
and provide for a total disability rating for any single 
disability or combination of disabilities (as combined under 
38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  If the veteran fails 
to meet the percentage standards of 38 C.F.R. § 4.16(a), but 
the veteran is unemployable by reason of service connected 
disabilities, the rating board should submit the case to the 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. §§ 3.321(b)(1), 
4.16(b).

In the instant case, as noted by the joint motion of the 
parties before the Court, at a VA psychiatric examination in 
May 2000, the examiner characterized the veteran's PTSD as 
"severe" but also assigned a Global Assessment of 
Functioning (GAF) score of 50.  The Board notes that the GAF 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 50 denotes serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A VA treatment record in July 1999 contained a 
GAF score of 56, which denotes moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Upon consideration of these reports, the Board finds that 
further, clarifying medical information is necessary 
concerning the level of impairment which is attributable to 
service connected PTSD and an additional psychiatric 
evaluation of the veteran is required under the VCAA. The 
Board finds that the veteran should be evaluated by a 
psychiatrist during a period of observation and evaluation at 
a VA medical facility, and this case will be remanded to the 
RO for that purpose.  The Board advises the veteran that, 
when a claimant, without good cause, fails to report for a 
necessary VA examination, a claim for an increased disability 
evaluation shall be denied.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the veteran 
identify all mental health care 
professionals and facilities, VA or 
non-VA, which have treated him for 
PTSD since May 2000.  After obtaining 
any necessary releases from the 
veteran, the RO should attempt to 
obtain copies of all such clinical 
records.  In the event that any 
records identified by the veteran are 
not obtained, the RO should comply 
with the notice provisions of the 
VCAA.

2. The RO should then arrange for the 
veteran to be admitted to a VA Medical 
Center for a period of observation and 
evaluation; during the 
hospitalization, the veteran should be 
evaluated by a specialist in 
psychiatry.  It is imperative that the 
psychiatrist review the veteran's 
medical records in the claims file, 
the report of a VA social and 
industrial survey in December 1998, 
and a separate copy of this REMAND.  
Psychological testing should be 
performed.  After receipt of the 
report of psychological testing, the 
psychiatric examiner should determine 
whether the previous diagnosis of PTSD 
is still appropriate and, also, 
determine whether the veteran suffers 
from any other acquired psychiatric 
disorders or personality disorders.  
After interviewing the veteran, the 
examiner should report the nature and 
extent of current symptoms of PTSD, if 
found. The examiner should offer an 
opinion as to the level of industrial 
impairment, if any, which is 
attributable to PTSD symptomatology.  
Specifically, the examiner should 
offer an opinion on the question of 
whether it is more likely, less 
likely, or at least as likely as not 
that PTSD symptomatology  would 
preclude the veteran from obtaining 
and retaining substantially gainful 
employment, such as his previous 
position in a state correctional 
system, without reference to the 
veteran's multiple physical 
disabilities and without reference to 
his advancing age.  A rationale for 
the opinion expressed should be 
provided.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims of 
entitlement to an evaluation in excess of 50 percent for PTSD 
and TDIU may now be granted; with regard to the claim for 
TDIU, in accordance with the joint motion, in the event that 
the disability rating fails to meet the percentage 
requirements of 38 C.F.R. § 4.16(a), the RO should consider 
the provisions of 38 C.F.R. § 4.16(b).  If the decision 
remains adverse to the veteran, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to obtain clarifying medical information and to 
assist the veteran .  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	Bruce Kannee
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




